Continuation of Advisory Action
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuation of Box 3: They are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. While the proposed amendments to claims 8, 9, and 21 would likely overcome the 35 U.S.C. § 112(b) rejections of record, the proposed amendments to claims 1 and 19 to touch on the merits of the application and Applicant has not yet shown good and sufficient reasons why the amendment is necessary after final rejection of the claims. See M.P.E.P. § 714.12.
	In so much that the proposed amendments to claims 1 and 19 would move up the limitation of claim 22 and claim 22 was fully rejected as prima facie obvious over Wegrzyn in view of Kurowski, Hirschowitz, Turcott, and Sarif in the last Office Action, the after-final reply is treated under pre-pilot practice.
Furthermore and for the reasons given below, entry of the instant amendments would not overcome the 35 U.S.C. § 101 and 103 rejections of record.

Continuation of Box 12: Applicant’s arguments on pages 5-13 of the reply have been fully considered but not found persuasive of error as they depend on entry of the after-final claim amendments. In so much that the proposed amendments are not entered, arguments are not found persuasive.

On pages 7-9 of the reply, Applicant alleges that modulating a human subject’s autonomic nervous system “via a wristband comprising an energy application component” confers patent eligibility. This is not found persuasive for several reasons. First, because claim 22 depends from claim 1 and both claims are generic and so only generally interact with the natural principle such that these claims do not practically integrate the judicial exception into a practical application. See M.P.E.P. § 2106.04(d)(I). Claim 1 is generic to any particular disorder, and claim is 22 generic to any particular wristband device that would meet the functional requirements of these claims. Applicant then alleges that the claimed methods are not directed towards a judicial exception in view of court’s decision in Vanda Pharm. Inc. v. West-Ward Pharm. Int'l Ltd., 887 F.3d 1117, 126 U.S.P.Q.2d 1266 (Fed. Cir. 2018) and the June 7th, 2018 Memorandum released to the examining corps in view of the Vanda decision. However, a comparison of the claimed invention to the claims found patent eligible in Vanda suggests that the claimed invention fits the fact pattern of the claims under consideration in Mayo Collaborative Services v. Prometheus Laboratories, Inc. 101 USPQ2d 1961 (2012) that were found ineligible, and not the fact pattern of the claims under consideration in Vanda in spite of Applicant’s assertions to the contrary
First, the claims in Vanda are directed towards the administration of a specific compound (iloperidone) at specific dosages (12 mg/kg day or less, or 12-24 mg/kg day Id at 1121), whereas the instant claims are entirely generic towards any particular autonomic disorder, any particular type of modulation, any particular dosage of any particular compound and/or any particular treatment schedule of energy application. Only claim 21 recites a specific compound (smelling salts). Claims 21-26 depend from claim 1 and are generic, and so only generally interact with the natural principle such that these claims do not practically integrate the judicial exception into a practical application. See M.P.E.P. § 2106.04(d)(I). Claim 1 is generic to any particular disorder, claim 21 does not recite any particular dosage or treatment schedule, and claims 22-26 are generic to any particular device that would meet the functional requirements of these claims.
As a whole, the rationale given in Vanda at 1133-1136 relies on the high degree of specificity of the claims as compared to the high degree of generality of the claims in Mayo such that the Vanda claims are not directed towards any natural principle. Particularly at 1135: “In contrast, as shown above, the claim in Mayo stated that the metabolite level in blood simply "indicates" a need to increase or decrease dosage, without prescribing a specific dosage regimen or other added steps to take as a result of that indication. Mayo, 566 U.S. at 75.”
In response to applicant's arguments against the references individually on pages 10-12 of the reply, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant alleges that Turcott and Sarif individually do not teach any wristband with any energy modulation component but 

Conclusion
Claims 1-3, 5, 7-9, and 11-26 remain finally rejected as set forth in the Office Action dated 3/30/2021

/Sean C. Barron/Primary Examiner, Art Unit 1653